DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 6 – 7, 9 – 18, and 21 – 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabinovich et al. (U.S. PG Pub 2018/0053056).

Regarding Claim 1, Rabinovich et al. teach a system, comprising: 
an accessory (Figures 6 and 8, Element 606.  Paragraph 91) comprising one or more range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126), the accessory (Figures 6 and 8, Element 606.  Paragraph 91) configured to be hand-held (Figure 6, Element 606.  Paragraph 82) or worn by a user in an environment (Seen in Figure 6); 
a head-mounted display (HMD) (Figures 6 and 8, Element 58.  Paragraph 91) comprising one or more range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) in communication with the accessory (Figures 6 and 8, Element 606.  Paragraph 91), the HMD (Figures 6 and 8, Element 58.  Paragraph 91) configured to be worn by the user hand-holding (Figure 6, Element 606.  Paragraph 82) or wearing the accessory (Figures 6 and 8, Element 606.  Paragraph 91); 
an inertial-measurement unit (IMU) (Figure 6, Element 650.  Paragraphs 75 and 82) included as part of the accessory (Figures 6 and 8, Element 606.  Paragraph 91) or as part of the HMD; 
one or more processors (Figure 8, Element 128.  Paragraph 94); and 
a memory (Paragraph 63) comprising program instructions (Paragraph 200) that are executable by the one or more processors (Figure 8, Element 128.  Paragraph 94) to:
analyze range data captured by the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the HMD (Figures 6 and 8, Element 58.  Paragraph 91) and the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the accessory (Figures 6 and 8, Element 606.  Paragraph 91) while the user is holding (Seen in Figure 6) or wearing the accessory (Figures 6 and 8, Element 606.  Paragraph 91) to estimate distances and relative positions (Paragraph 185) of surfaces and objects (Paragraph 185) in the environment (Seen in Figure 6) with respect to the user wearing the HMD (Figures 6 and 8, Element 58.  Paragraph 91) and hand-holding (Figure 6, Element 606.  Paragraph 82) or wearing the accessory (Figures 6 and 8, Element 606.  Paragraph 91); 
detect a danger of collision (Paragraph 185) from the user’s movement bear one or more of the surfaces or objects (Paragraph 185) in the environment (Seen in Figure 6) based at least in part on analysis of motion data obtained via the IMU (Figure 6, Element 650.  Paragraphs 75 and 82) in combination with the estimate distances and relative positions (Paragraph 185) of surfaces and objects (Paragraph 185) in the environment (Seen in Figure 6) with respect to the user (Figure 26, Element 208.  Paragraphs 153 and 178); and 
in response to detection of the danger of a collision (Paragraph 185), provide one or more of audio, visual, or haptic feedback (Paragraph 94.  Rabinovich et al. discloses “…RADAR, and LIDAR systems may provide yet further location and/or orientation information and feedback.”) for the user via the HMD (Figures 6 and 8, Element 58.  Paragraph 91) or the accessory (Figures 6 and 8, Element 606.  Paragraph 91) to alert the user to prevent the danger of collision (Paragraph 185),
wherein the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the accessory (Figures 6 and 8, Element 606.  Paragraph 91) are capable of capturing range data from portions of the environment (Seen in Figure 6) that are not within (Seen in Figure 6) the range of the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the HMD (Figures 6 and 8, Element 58.  Paragraph 91).

Regarding Claim 2, Rabinovich et al. teach the system as recited in claim 1 (See Above), wherein the system is a virtual reality (VR) (Paragraph 52) or mixed reality (MR) (Paragraph 152) system, wherein the program instructions (Paragraph 200) are executable by the one or more processors (Figure 8, Element 128.  Paragraph 94) to render frames including virtual content based in part on the estimate distances and relative positions (Paragraph 185) of surfaces and objects (Paragraph 185) in the environment (Seen in Figure 6).

Regarding Claim 3, Rabinovich et al. teach the system as recited in claim 1 (See Above), wherein the program instructions (Paragraph 200) are executable by the one or more processors (Figure 8, Element 128.  Paragraph 94) to determine distance, relative position, and orientation (Paragraph 94) of the accessory (Figures 6 and 8, Element 606.  Paragraph 91) with respect to the HMD (Figures 6 and 8, Element 58.  Paragraph 91) based at least in part on time of flight (Paragraph 126) of range finding signals between the accessory (Figures 6 and 8, Element 606.  Paragraph 91) and the HMD (Figures 6 and 8, Element 58.  Paragraph 91).

Regarding Claim 6, Rabinovich et al. teach the system as recited in claim 1 (See Above), wherein, to analyze the range data to estimate distances (Paragraph 185) and relative positions of surfaces and objects in the environment (Seen in Figure 6), the program instructions (Paragraph 200) are executable by the one or more processors (Figure 8, Element 128.  Paragraph 94) to measure and analyze time delays (Paragraph 146) for echoes received at the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) of range finding signals emitted by the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) to estimate the distances and relative positions of the surfaces and objects.

Regarding Claim 7, Rabinovich et al. teach the system as recited in claim 1 (See Above), wherein the program instructions (Paragraph 200) are executable by the one or more processors (Figure 8, Element 128.  Paragraph 94) to generate a map (Paragraph 185) of the environment (Seen in Figure 6) based at least in part on the estimate distances and relative positions (Paragraph 185) of surfaces and objects (Paragraph 185) in the environment (Seen in Figure 6).

Regarding Claim 9, Rabinovich et al. teach the system as recited in claim 1 (See Above), wherein the accessory (Figures 6 and 8, Element 606.  Paragraph 91) is a controller (Paragraph 82) for the HMD (Figures 6 and 8, Element 58.  Paragraph 91) or a mobile multipurpose device.

Regarding Claim 10, Rabinovich et al. teach the system as recited in claim 1 (See Above), wherein the one or more processors (Figure 8, Element 128.  Paragraph 94) and the memory (Paragraph 63) are components of (Paragraph 200) the HMD (Figures 6 and 8, Element 58.  Paragraph 91).

Regarding Claim 11, Rabinovich et al. teach the system as recited in claim 1 (See Above), wherein the accessory (Figures 6 and 8, Element 606.  Paragraph 91) communicates with the HMD (Figures 6 and 8, Element 58.  Paragraph 91) via a wired or wireless connection (Figure 8, Element 94.  Paragraph 91).

Regarding Claim 12, Rabinovich et al. teach the system as recited in claim 1 (See Above), wherein the one or more processors (Figure 8, Element 128.  Paragraph 94) and the memory (Paragraph 63) are components of a base station (Figures 6 and 8, Element 70.  Paragraph 82) that communicates with the HMD (Figures 6 and 8, Element 58.  Paragraph 91) and the accessory (Figures 6 and 8, Element 606.  Paragraph 91) via one or more wired or wireless connections (Figure 8, Elements 92 – 100.  Paragraphs 91 – 94).

Regarding Claim 13, Rabinovich et al. teach the system as recited in claim 12 (See Above), wherein the base station (Figures 6 and 8, Element 70.  Paragraph 82) includes one or more range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126), wherein the program instructions (Paragraph 200) are further executable to analyze range data captured by the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the base station (Figures 6 and 8, Element 70.  Paragraph 82) in combination with the range data captured by the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the HMD (Figures 6 and 8, Element 58.  Paragraph 91) and the accessory (Figures 6 and 8, Element 606.  Paragraph 91) to estimate distances and relative positions of surfaces and objects in the environment (Seen in Figure 6).

Regarding Claim 14, Rabinovich et al. teach the system as recited in claim 1 (See Above), wherein the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the HMD (Figures 6 and 8, Element 58.  Paragraph 91) include ultrasonic transducers (Paragraph 146).

Regarding Claim 15, Rabinovich et al. teach the system as recited in claim 1 (See Above), wherein the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the accessory (Figures 6 and 8, Element 606.  Paragraph 91) include ultrasonic transducers (Paragraph 146).

Regarding Claim 16, Rabinovich et al. teach a method, comprising: performing, by one or more processors (Figure 8, Element 128.  Paragraph 94): 
obtaining range data from one or more range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) of a head-mounted display (HMD) (Figures 6 and 8, Element 58.  Paragraph 91) worn by a user that displays views to the user as the user moves in a real environment (Seen in Figure 6); 
obtaining additional range data from one or more range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) of an accessory (Figures 6 and 8, Element 606.  Paragraph 91) held or worn by the user as the user is holding or wearing the accessory (Figures 6 and 8, Element 606.  Paragraph 91) and moves in the real environment (Seen in Figure 6), wherein the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the accessory (Figures 6 and 8, Element 606.  Paragraph 91) are capable of capturing range data from portions of the environment (Seen in Figure 6) that are not within the range of the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the HMD (Figures 6 and 8, Element 58.  Paragraph 91); and 
analyzing range data captured by the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the HMD (Figures 6 and 8, Element 58.  Paragraph 91) and the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the accessory (Figures 6 and 8, Element 606.  Paragraph 91) to estimate distances and relative positions (Paragraph 185) of surfaces and objects in the real environment (Seen in Figure 6) with respect to the user wearing the HMD (Figures 6 and 8, Element 58.  Paragraph 91) and holding or wearing the accessory (Figures 6 and 8, Element 606.  Paragraph 91);
detect a danger of collision (Paragraph 185) from the user’s movement bear one or more of the surfaces and objects (Paragraph 185) in the environment (Seen in Figure 6) based at least in part on analysis of motion data obtained via an IMU (Figure 6, Element 650.  Paragraphs 75 and 82) that is included as part of the accessory (Figures 6 and 8, Element 606.  Paragraph 91) or as part of the HMD in combination with the estimate distances and relative positions (Paragraph 185) of surfaces and objects (Paragraph 185) in the environment (Seen in Figure 6) with respect to the user (Figure 26, Element 208.  Paragraphs 153 and 178); and 
in response to detecting the danger of collision (Paragraph 185) providing one or more of audio, visual, or haptic feedback (Paragraph 94.  Rabinovich et al. discloses “…RADAR, and LIDAR systems may provide yet further location and/or orientation information and feedback.”) for the user via the HMD (Figures 6 and 8, Element 58.  Paragraph 91) or the accessory (Figures 6 and 8, Element 606.  Paragraph 91) to alert the user to prevent the danger of collision (Paragraph 185).
.
Regarding Claim 17, Rabinovich et al. teach the method as recited in claim 16 (See Above), wherein the views are virtual reality (VR) (Paragraph 52) or mixed reality (MR) (Paragraph 152) views, the method further comprising: 
rendering, by the one or more processors (Figure 8, Element 128.  Paragraph 94), frames including virtual content based in part on the estimate distances and relative positions (Paragraph 185) of surfaces and objects (Paragraph 185) in the environment (Seen in Figure 6); and 
displaying, by the HMD (Figures 6 and 8, Element 58.  Paragraph 91), the rendered frames on the HMD (Figures 6 and 8, Element 58.  Paragraph 91).

Regarding Claim 18, Rabinovich et al. teach the method as recited in claim 16 (See Above), further comprising determining, by the one or more processors (Figure 8, Element 128.  Paragraph 94), distance, relative position, and orientation (Paragraph 94) of the accessory (Figures 6 and 8, Element 606.  Paragraph 91) with respect to the HMD (Figures 6 and 8, Element 58.  Paragraph 91) based at least in part on time of flight (Paragraph 126) of range finding signals between the accessory (Figures 6 and 8, Element 606.  Paragraph 91) and the HMD (Figures 6 and 8, Element 58.  Paragraph 91).

Regarding Claim 21, Rabinovich et al. teach the method as recited in claim 16 (See Above), wherein analyzing range data captured by the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the HMD (Figures 6 and 8, Element 58.  Paragraph 91) and the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the accessory (Figures 6 and 8, Element 606.  Paragraph 91) to estimate distances and relative positions of surfaces and objects (Paragraph 185) in the real environment (Seen in Figure 6) comprises measuring and analyzing time delays (Paragraph 146) for echoes received at the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) of range finding signals emitted by the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) to estimate the distances and relative positions of the surfaces and objects.

Regarding Claim 22, Rabinovich et al. teach the method as recited in claim 16 (See Above), further comprising generating a map (Paragraph 185) of the environment (Seen in Figure 6) based at least in part on the estimate distances and relative positions (Paragraph 185) of surfaces and objects (Paragraph 185) in the environment (Seen in Figure 6).

Regarding Claim 23, Rabinovich et al. teach the method as recited in claim 16 (See Above), wherein the one or more processors (Figure 8, Element 128.  Paragraph 94) are components of the HMD (Figures 6 and 8, Element 58.  Paragraph 91), wherein the accessory (Figures 6 and 8, Element 606.  Paragraph 91) communicates with the HMD (Figures 6 and 8, Element 58.  Paragraph 91) via a wired or wireless connection (Figure 8, Element 94.  Paragraph 91).

Regarding Claim 24, Rabinovich et al. teach the method as recited in claim 16 (See Above), wherein the one or more processors (Figure 8, Element 128.  Paragraph 94) are components of a base station (Figures 6 and 8, Element 70.  Paragraph 82) that communicates with the HMD (Figures 6 and 8, Element 58.  Paragraph 91) and the accessory (Figures 6 and 8, Element 606.  Paragraph 91) via one or more wired or wireless connections (Figure 8, Elements 92 – 100.  Paragraphs 91 – 94).

Regarding Claim 25, Rabinovich et al. teach the method as recited in claim 16 (See Above), wherein the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the HMD (Figures 6 and 8, Element 58.  Paragraph 91) include ultrasonic transducers (Paragraph 146).

Regarding Claim 26, Rabinovich et al. teach the method as recited in claim 16 (See Above), wherein the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the accessory (Figures 6 and 8, Element 606.  Paragraph 91) include ultrasonic transducers (Paragraph 146).


Response to Arguments
Regarding the first argument, in which the applicant asserts that Rabinovich et al. fail to disclose detecting a danger of a collision. The examiner respectfully disagrees with the applicant assertion. The examiner notes Paragraph 29 of the previous Final Rejection (February 7, 2022).  Rabinovich et al. discloses "With regard to 3-D object detection, in certain embodiments, it is useful to have a deep neural network incorporated which will tell the user about the space they are in from a 3-dimensional perspective (e.g., not only walls, floors, ceiling, but also objects populating the room, such as couches, chairs, cabinets, and the like—not just from a traditional 2-dimensional sense, but from a true 3-dimensional sense). For example, in one embodiment it is desirable for a user to have a model which understands the true volumetric bounds of a couch in the room—so that the user knows what volume is occupied by the volume of the couch...(Paragraph 185)." Rabinovich et al. further discloses "For example, with such a configuration, the various main mobile components (58, 70, 606) may be localized in terms of position relative to the global coordinate system using...RADAR, and LIDAR systems may provide yet further location and/or orientation information and feedback (Paragraph 94)." Therefore, it is clear that Rabinovich et al. is concerned with both mapping the environment and providing feedback to the user about the environment. The Office is unmoved by the applicant's argument and the rejection is maintained.
Regarding the second argument, in which the applicant asserts that Rabinovich et al. fail to disclose an IMU together with a range finding sensor on a HMD and an accessory to detect danger of a collision between the user and environmental surfaces and/or objects. The examiner respectfully disagrees with the applicant's assertion. Rabinovich et al. disclose "In one or more embodiments, both electromagnetic (EM) data and IMU data, along with various other sources of data, such as cameras, depth sensors, and other sensors, may be combined to determine the position and orientation (Paragraph 75)." Therefore, it is clear that the Rabinovich et al. is combining the data from the IMU with other sensors for position and orientation data. The Office is unmoved by the applicant's argument and the rejection is maintained.
Regarding the third argument, in which the applicant asserts that Rabinovich et al. fail to disclose providing audio, visual, or haptic feedback, in response to detection of a danger of collision, to alert a user to prevent the danger of collision. The examiner respectfully disagrees with the applicant's assertion. The examiner notes Paragraph 30 of the previous Final Rejection (February 7, 2022).  Rabinovich et al. discloses "For example, with such a configuration, the various main mobile components (58, 70, 606) may be localized in terms of position relative to the global coordinate system using...RADAR, and LIDAR systems may provide yet further location and/or orientation information and feedback (Paragraph 94)." Therefore, it is clear that Rabinovich et al. is concerned with both mapping the environment and providing feedback to the user about the environment. The examiner suggests that the applicant further define the feedback that occurs. The Office is unmoved by the applicant's argument and the rejection is maintained.
All other arguments would be considered moot light of the above rejection and/or the response to the first, second, and/or third arguments. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Border et al. (U.S. PG Pub 20160187651) discloses “The HWC 102 may have an IMU to sense and interpret movements looking for erratic driving, camera(s) looking for hazards, range finders watching for collision risks, etc. (Paragraph 269).”
Karasudani et al. (U.S. PG Pub 2017/0061631) teach that a range finding unit is used to determine when a user is within a dangerous range of an object (Paragraphs 62 – 63).
Reilly et al. (U.S. PG Pub 2017/0151484) teach a collision detection between a bat and a ball when a minimal distance between the two objects is calculated (Figure 47 and Paragraphs 126 – 127).
Hoover et al. (U.S. PG Pub 2018/0045963) teach detecting a collision between a virtual wall and a virtual screen based on the distance calculated being less that a threshold distance (Figures 14A – 14B and Paragraph 140).
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625